--------------------------------------------------------------------------------

WARRANT CERTIFICATE

THESE WARRANTS ARE NOT TRANSFERABLE

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

ORGENESIS INC.
(A Nevada Corporation)

NON-TRANSFERABLE
WARRANT CERTIFICATE

CERTIFICATE NO. 2012-07-31   NUMBER OF WARRANTS: 500,000 RIGHT TO PURCHASE
500,000 SHARES

THESE NON-TRANSFERABLE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 4:30 P.M. (PACIFIC TIME) ON THE EXPIRY DATE (AS DEFINED IN THE TERMS AND
CONDITIONS
ATTACHED TO THIS WARRANT CERTIFICATE.

NON-TRANSFERABLE SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF ORGENESIS INC.

THE WARRANTS REPRESENTED BY THIS CERTIFICATE

This is to certify that, for value received, Derby Management LLC of Henville
Building, Charlestown, Nevis (the “Holder”) has the right to purchase, upon and
subject to the terms and conditions attached hereto as Appendix “A” (the “Terms
and Conditions”) from July 31, 2012 to 4:30 p.m. (Pacific Time) on the Expiry
Date (as defined in the attached Terms and Conditions), the number of fully paid
and non-assessable common shares (the “Shares”) of Orgenesis Inc. (formerly
known as Business Outsourcing Services Inc.) (the “Company”) set out above, by
surrendering to the Company, at its offices at 21 Sparrow Circle, White Plains
NY 10605, this Warrant Certificate with a Subscription in the form attached
hereto as Appendix “B”, duly completed and executed, and cash, bank draft,
certified cheque or money order in lawful money of the United States of America,
payable to the order of the Company in an amount equal to the purchase price per
Share multiplied by the number of Shares being purchased (the “Aggregate
Purchase Price”). Subject to adjustment thereof in the events and in the manner
set forth in the Terms and Conditions, the purchase price per Share on the
exercise of each Non-Transferable Share Purchase Warrant (“Warrant”) evidenced
hereby shall be US $1.00 per Share.

These Warrants are issued subject to the Terms and Conditions, and the Holder
may exercise the right to purchase Shares only in accordance with the Terms and
Conditions.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Shares at
any time subsequent to the Expiry Date and from and after such time, these
Warrants and all rights hereunder will be void and of no value.

--------------------------------------------------------------------------------

- 2 -

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at the City of _______________, in the State of _______________, as of the
________day of July, 2012

ORGENESIS INC.

Per:     ___________________________________________________
            Name 
            Title

> > > > PLEASE NOTE THAT ALL SHARE CERTIFICATES ISSUED UPON EXERCISE HEREOF MUST
> > > > BE LEGENDED AS FOLLOWS:
> > > > 
> > > > “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO
> > > > ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO
> > > > WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
> > > > OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
> > > > BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO
> > > > U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
> > > > UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
> > > > PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
> > > > REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
> > > > ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
> > > > TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> > > > ACCORDANCE WITH THE 1933 ACT.”

--------------------------------------------------------------------------------

APPENDIX “A”

TERMS AND CONDITIONS dated as of July 31, 2012 (the “Terms and Conditions”),
attached to the Non-Transferable Share Purchase Warrants issued by Orgenesis
Inc.

1.          DEFINITIONS

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“Business Days” means any day other than a Saturday, Sunday, or a day on which
banking institutions in the State of Nevada are authorized or obligated by law
or executive order to close.

        (b)

“Company” means Orgenesis Inc., a Nevada corporation. If a successor corporation
will have become such as a result of consolidation, amalgamation or merger with
or into any other corporation or corporations, or as a result of the conveyance
or transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation;

        (c)

“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

        (d)

“Exercise Price” means US $1.00 per Share, subject to adjustment as provided in
the Terms and Conditions;

        (e)

“Expiry Date” means July 31, 2013;

        (f)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Section” followed by a number refer to the specified Section of these Terms and
Conditions;

        (g)

“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (h)

“Holder” or “Holders” means the holder of the Warrants and its heirs, executors,
administrators, successors, legal representatives and assigns;

        (i)

“Shares” means the shares of common stock in the capital of the Company as
constituted at the date hereof and any shares resulting from any subdivision or
consolidation of such shares, issued upon exercise of the Warrants;

        (j)

“Warrants” means the Non-Transferable Share Purchase Warrants of the Company
issued and presently authorized and for the time being outstanding; and

        (k)

“1933 Act” means the United States Securities Act of 1933.

2.          INTERPRETATION

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof. Words importing the singular number
include the plural and vice versa and words importing the masculine gender
include the feminine and neuter genders.

--------------------------------------------------------------------------------

- 2 -

3.          APPLICABLE LAW

The rights and restrictions attached to the Warrants shall be construed in
accordance with the laws of the State of Nevada.

4.          ADDITIONAL ISSUANCES OF SECURITIES

The Company may at any time and from time to time do further equity or debt
financing and may issue additional shares, warrants, convertible securities,
stock options or similar rights to purchase shares of its capital stock.

5.

REPLACEMENT OF LOST WARRANTS

    5.1

In case this Warrant Certificate shall become mutilated, lost, destroyed or
stolen, the Company in its discretion may issue and deliver a new Warrant
Certificate of like date and tenure as the one mutilated, lost, destroyed or
stolen, in exchange for and in place of and upon cancellation of such mutilated
Warrant Certificate, or in lieu of, and in substitution for such lost, destroyed
or stolen Warrant Certificate and the substituted Warrant Certificate shall be
entitled to all benefits hereunder and rank equally in accordance with its terms
with all other Warrants issued or to be issued by the Company.

    5.2

The applicant for the issue of a new Warrant Certificate pursuant hereto shall
bear the cost of the issue thereof and in case of loss, destruction or theft
shall furnish to the Company evidence of ownership and of loss, destruction or
theft of the Warrant Certificate so lost, destroyed or stolen as shall be
satisfactory to the Company and its transfer agent in accordance with its usual
policies and procedures and such applicant may also be required to furnish
indemnity in the amount and form satisfactory to the Company and its transfer
agent in accordance with its usual policies and procedures, and shall pay the
reasonable charges of the Company in connection therewith.

    6.

WARRANT HOLDER NOT A SHAREHOLDER

The holding of a Warrant Certificate will not constitute the Holder as a
shareholder of the Company, nor entitle the Holder to any right or interest in
respect thereof except as is expressly provided in the Warrant Certificate or
these Terms and Conditions.

7.          PIGGYBACK REGISTRATION

7.1

Registration Statement. If the Company decides to file a registration statement
(the "Registration Statement") under the 1933 Act covering the distribution or
sale of any securities of the Company other than the Shares issuable on exercise
of the Warrants (other than a registration on Form S-8), it shall forthwith give
written notice (the "Registration Notice") to the Holders of such decision. The
Holders shall have the right to elect, by written notice (the "Reply to
Registration Notice") to be given to the Company not more than five (5) business
days following receipt of the Registration Notice, to have the Registration
Statement cover the sale of the Shares by the Holders.

      7.2

The obligations of the Company under this Agreement shall terminate and be of no
further effect upon the earliest to occur of the following:

      (a)

when all Shares shall have been sold pursuant to Rule 144 (or any successor
provision) under the 1933 Act;

      (b)

when all Shares shall have been otherwise transferred and a new certificate(s)
for such Shares not bearing a legend restricting further transfer shall have
been delivered by The Company; and

      (c)

that day that is one year following the issue date of the last of the Shares
issued upon exercise of the Warrants.


--------------------------------------------------------------------------------

- 3 -

7.3

In the event of a registration pursuant to the provisions of this Agreement, the
Company shall use its best efforts to cause the Shares so registered to be
registered or qualified for sale under the securities or blue sky laws of such
jurisdictions as the Holders may reasonably request; provided, however, that The
Company shall not by reason of this Agreement be required to qualify to do
business in any state in which it is not otherwise required to qualify to do
business or to file a general consent to service of process.

    7.4

The Company shall keep effective any registration or qualification contemplated
by this Agreement and shall from time to time amend or supplement each
applicable registration statement, preliminary prospectus, final prospectus,
application, document, and communication for such period of time as shall be
required to permit the Holders to complete the offer and sale of the Shares
covered thereby.

8.          WARRANTS NOT TRANSFERABLE

The Warrants and all rights attached thereto are not transferable.

9.          NOTICE TO HOLDERS

Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Warrant Certificate or to such
other address as any Holder may specify by notice in writing to the Company, and
any such notice will be deemed to have been given and received by the Holder to
whom it was addressed if mailed, on the third day following the mailing thereof,
if by facsimile or other electronic communication, on successful transmission,
or, if delivered, on delivery; but if at the time of mailing or between the time
of mailing and the third Business Day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

10.        NOTICE TO THE COMPANY

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third Business Day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

Orgenesis Inc.
21 Sparrow Circle
White Plains NY 10605

Attention: CFO and CEO

Email.: dov.w@orgenesis.com, and jacob.b@orgenesis.com

11.        METHOD OF EXERCISE OF WARRANTS

The right to purchase Shares conferred by the Warrants may be exercised by the
Holder of such Warrant by surrendering it to the Company, with a duly completed
and executed subscription in the form attached as Appendix “B” and cash, bank
draft, certified cheque or money order payable to or to the order of the Company
for the Aggregate Purchase Price subscribed for in lawful money of the United
States of America.

--------------------------------------------------------------------------------

- 4 -

12.

EFFECT OF EXERCISE OF WARRANTS

    12.1

Upon surrender and payment as aforesaid, the Shares so subscribed for shall be
deemed to have been issued and such Holder shall be deemed to have become the
holder (or holders) of record of such Shares on the date of such surrender and
payment and such Shares shall be issued at the Exercise Price in effect on the
date of such surrender and payment.

    12.2

Within ten Business Days after surrender and payment as aforesaid, the Company
shall forthwith cause to be delivered to the person or persons in whose name or
names the Shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of Shares not exceeding those which the Holder is entitled to
purchase pursuant to the Warrant surrendered.

    13.

SUBSCRIPTION FOR LESS THAN ENTITLEMENT

The Holder of any Warrant may subscribe for and purchase a number of Shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of Shares less than the number
which can be purchase pursuant to a Warrant, the Holder, upon exercise thereof,
shall be entitled to receive a new Warrant Certificate in respect of the balance
of the Shares which he was entitled to purchase pursuant to the surrendered
Warrant Certificate and which were not then purchased.

14.        WARRANTS FOR FRACTIONS OF SHARES

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such Shares.

15.        EXPIRATION OF WARRANTS

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder shall wholly cease and terminate and such Warrants shall be
void and of no further force and effect.

16.        ADJUSTMENT OF EXERCISE PRICE

The Exercise Price and the number of Common Shares deliverable upon the exercise
of the Warrants shall be subject to adjustment in the event and in the manner
following:

16.1

If and whenever the Shares at any time outstanding shall be subdivided into a
greater or consolidated into a lesser number of Shares, the Exercise Price shall
be decreased or increased proportionately, as the case may be, and upon any such
subdivision or consolidation, the number of Shares deliverable upon the exercise
of the Warrants shall be increased or decreased proportionately, as the case may
be.

    16.2

In case of any capital reorganization or of any reclassification of the capital
of the Company or in case of the consolidation, merger or amalgamation of the
Company with or into any other company or of the sale of the assets of the
Company as or substantially as an entirety or of any other company, each Warrant
shall, after such capital reorganization, reclassification of capital,
consolidation, merger, amalgamation or sale, confer the right to purchase that
number of shares or other securities or property of the Company or of the
company resulting from such capital reorganization, reclassification,
consolidation, merger, amalgamation or to which such sale shall be made, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger,
amalgamation or sale had the Warrants been exercised, would have been entitled
on such capital reorganization, reclassification, consolidation, merger,
amalgamation or sale and in any such case, if necessary, appropriate adjustments
shall be made in the application of the provisions set forth in Sections 12 to
19 hereof with respect to the rights and interest thereafter of the Holders of
the Warrants to the end that the provisions set forth in Sections 12 to 19
hereof shall thereafter correspondingly be made applicable as nearly as may
reasonable be expected in relation to any shares or other securities or property
thereafter deliverable on the exercise of the Warrants. The subdivision or
consolidation of the Shares at any time outstanding into a greater or lesser
number of Shares (whether with or without par value) shall not be deemed to be a
capital reorganization or a reclassification of the capital of the Company for
the purposes of this Section 16.2.


--------------------------------------------------------------------------------

- 5 -

16.3

The adjustments provided for in this Section 16 pursuant to any Warrants are
cumulative .and will become effective immediately after the record date for, or,
if no record date is fixed, the effective date, of the event which results in
such adjustments.

17.        DETERMINATION OF ADJUSTMENTS

If any questions shall at any time arise with respect to the Exercise Price or
any adjustments provided for in this Warrant, such questions shall be
conclusively determined by the Company’s Auditors, from time to time, or, if
they decline to so act, any other firm of chartered accountants that the Company
may designate and who shall have access to all appropriate records and such
determination shall be binding upon the Company and the Holders.

18.        COVENANTS OF THE COMPANY

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Shares to satisfy the rights of purchase provided
for in the Warrants should the Holders of all the Warrants from time to time
outstanding determine to exercise such rights in respect of all Shares which
they are or may be entitled to purchase pursuant thereto.

19.        IMMUNITY OF SHAREHOLDERS, ETC.

The Holder hereby waives and releases any right, cause of action or remedy now
or hereafter existing in any jurisdiction against any past, present or future
incorporator, shareholder, director or officer (as such) of the Company for the
issue of Shares pursuant to any Warrant or on any covenant, agreement,
representation or warranty by the Company herein contained.

20.        MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

From time to time the Company may, subject to the provisions of these presents,
and it shall, when so directed by these presents, modify the terms, and
conditions hereof, for any one or more of any of the following purposes:

  (a)

making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Warrants on any stock
exchange or quotation system;

        (b)

adding to or altering the provisions hereof in respect of the registration and
transfer of Warrants making provisions for the exchange of Warrants of different
denominations; and making any modification in the form of the Warrants which
does not affect the substance thereof;

        (c)

for any other purpose not inconsistent with the terms hereof, including the
correction or recertification of any ambiguities, defective provisions, errors
or omissions herein; and

        (d)

to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Warrants contained
as provided herein.


--------------------------------------------------------------------------------

- 6 -

21.        UNITED STATES RESTRICTIONS

These Warrants and the Shares issuable upon the exercise of these Warrants have
not been and will not be registered under the 1933 Act as amended or any state
securities laws. These Warrants may not be exercised in the United States (as
defined in Regulation S under the 1933 Act) unless these Warrants and the Shares
issuable upon exercise hereof have been registered under the 1933 Act, and any
applicable state securities laws or unless an exemption from such registration
is available.

DATED as of the date first above written in these Terms and Conditions.

ORGENESIS INC.

Per:     ___________________________________________________
            Name 
            Title

--------------------------------------------------------------------------------

APPENDIX “B”

SUBSCRIPTION FORM

(ONE NON-TRANSFERABLE SHARE PURCHASE WARRANT IS
REQUIRED TO SUBSCRIBE FOR EACH COMMON SHARE)

TO: ORGENESIS INC.   21 Sparrow Circle   White Plains NY 10605

The undersigned, bearer of the attached Non-Transferable Share Purchase
Warrants, hereby subscribes for _____________ of shares of common stock of
Orgenesis Inc. (the “Company”) referred to in the Warrants according to the
conditions thereof and herewith makes payment of the purchase price in full for
the said number of shares at the price of U.S. $1.00 per share if exercised on
or before 4:30 p.m. (Pacific Time) on the Expiry Date (as that term is defined
in the Terms and Conditions attached to the Non-Transferable Share Purchase
Warrant). Cash, a certified cheque, bank draft or money order is enclosed
herewith for such amount.

The undersigned hereby directs that the shares hereby subscribed for be issued
and delivered as follows:

Name(s) in Full   Address(es)   Number of Shares                                
       

(Please print full names in which share certificates are to be issued. The Share
must be issued in the name of the Holder.)

DATED at the City of _______________, in the State of _______________, as of the
________day of __________________, 2012 . (the “Exercise Date”)



      Witness   Signature       Please print your name and address in full      
              Address                                

TERMS AND CONDITIONS

The Warrants are issued subject to the Terms and Conditions, which are attached
to the Warrant Certificate delivered to the Holder.

--------------------------------------------------------------------------------

- 2 -

REPRESENTATIONS AND WARRANTIES

The undersigned represents and warrants that the undersigned is not a “U.S.
person”, as such term is defined in Regulation S as promulgated under the United
States Securities Act of 1933, as at the Exercise Date. The undersigned
represents and warrants that the representations and warranties in the
subscription agreement between the undersigned and the Company dated the Holder
are true and correct as of the date of the Exercise Date.

LEGENDS

The certificates representing the shares acquired on the exercise of the
Warrants will bear a legend in substantially the following form:

> > > > “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO
> > > > IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER
> > > > THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
> > > > ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES
> > > > HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
> > > > LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
> > > > UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S.
> > > > PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER
> > > > THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
> > > > PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
> > > > REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
> > > > ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
> > > > TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> > > > ACCORDANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
> > > > DEFINED BY REGULATION S UNDER THE 1933 ACT.”

--------------------------------------------------------------------------------